Citation Nr: 0008638	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-32 569A	)	DATE
	)
	)


THE ISSUE

Whether the August 1985 decision of the Board of Veterans 
Appeals (Board) denying service connection for an acquired 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for asthma 
and for a bilateral eye disorder, and entitlement to an 
effective date prior to 12 September 1989 for the grant of 
service connection for schizophrenia are the subject of a 
separate Board decision under Docket No. 96-23 143.)



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from February 1976 to February 
1980.  This matter arises as an exercise of the Board's 
original jurisdiction under Public Law 105-111, 111 Stat. 
2271 (21 November 1997) (codified at 38 U.S.C.A. § 7111) and 
64 Fed. Reg. 2134 (1999) (to be codified at 38 C.F.R. Part 
20, Subpart O) pursuant to the veteran's motion alleging CUE 
in the August 1985 Board decision which denied service 
connection for an acquired psychiatric disorder.

The allegations of CUE in the August 1985 Board decision are 
addressed as a separate matter in this decision under Docket 
No. 97-32 569A pursuant to Chairman's Memorandum No. 01-99-12 
(26 March 1999), which provides in paragraph 3(d) that the 
issue of whether a prior Board decision involves CUE will be 
addressed in a decision separate from decisions on other 
issues, and paragraph 4(d) that cases before the Board for 
review of a prior Board decision for CUE under 38 U.S.C.A. 
§ 7111 must always be assigned a separate docket number.  See         
64 Fed. Reg. 7090 (1999) (to be codified at 38 C.F.R. 
§ 20.1405(a)(1)). 


FINDINGS OF FACT

1. By decision of August 1985, the Board denied service 
connection for an acquired psychiatric disorder.

2. The August 1985 Board decision was reasonably supported by 
the evidence then of record, and the denial of service 
connection was not an error about which reasonable minds 
could not differ.



CONCLUSION OF LAW

The August 1985 Board decision denying service connection for 
an acquired psychiatric disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (as in effect in 1985); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (as in effect in 1985).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran contends, in effect, that the August 1985 Board 
decision denying service connection for an acquired 
psychiatric disorder was clearly and unmistakably erroneous.  
The bases for such allegations of CUE are contained in 
written argument received from the veteran in May 1996, 
wherein he argued that the Board decision relied upon 
findings and mis-diagnoses obtained as a result of an October 
1978 psychiatric examination performed by a physician's 
assistant; a psychiatric examination reported in the Board 
decision to have taken place at the time of separation from 
service in February 1980 did not in fact occur; and the June 
1984 VA psychiatric examination was inadequate, in that the 
examiner was not furnished the veteran's service medical 
records for review.

The evidence of record at the time of the August 1985 Board 
decision which denied service connection for an acquired 
psychiatric disorder included the service medical and 
personnel records.  A performance evaluation report covering 
the period from August 1976 to January 1977 noted that the 
veteran was assigned to an electrical division where his 
duties included maintenance and repair of power and lighting 
circuits and small craft and vehicle electrical systems.  He 
performed most technical jobs with no supervision, requiring 
only limited guidance on more complex tasks.  He worked well 
with his peers, and his technical ability combined with his 
pleasant attitude toward his work served to enhance morale 
within the division, and inspire his peers to meet his level 
of performance.  A July 1977 performance evaluation report 
noted that the veteran was now responsible for maintenance 
and cleanliness of a ship's boilers, and he also stood 
various watches.  The report noted that he was inconsistent 
with his work tasks and military behavior, often needing to 
be reminded of his tasks.  He was noted to have recently made 
major steps in improving his military appearance.  

Service medical records indicate that the veteran was seen in 
a tearful state in November 1977, complaining of weakness; 
the impression was psychic pain, somatization of social 
problems.  A January 1978 performance evaluation report noted 
that the veteran needed to be monitored at all times, as he 
either did not complete even the simplest of assigned tasks, 
or he finished them in an unsatisfactory manner.  He was felt 
to be a detriment to his work center, continuously late for 
quarters and job work assignments.  In July 1978, his 
performance, military appearance, and behavior were noted to 
have greatly improved.  His attitude had improved to a degree 
that he had finally become an asset to the division.  He 
seemed to have no problem getting along with the host 
national population.      

In early October 1978, the veteran was seen with complaints 
of weakness and a constant feeling of head strain.  On 
psychiatric consultation by a physician's assistant the same 
day, he was noted to have multiple situational problems and 
minor psychosomatic complaints, among them recent increased 
mental strain due to his upcoming transfer back to the 
continental U.S. due to a past low evaluation, and his desire 
to marry a foreign national, which was not currently 
possible.  After lengthy discussion, the examiner concluded 
that the veteran was exhibiting behavior of an immature 
personality with minor passive-aggressive tendencies.  He 
held himself in low self-esteem and had poor insight into his 
problems.  No psychotic or suicidal tendencies were noted.  
Rational adult behavior was encouraged, suggestions were 
given to enable him to cope with the situation, and he was 
returned to duty.

A late October 1978 performance evaluation report noted that 
the veteran's performance was below standard for the average 
sailor, requiring routine supervision to complete assigned 
tasks.  His appearance and behavior left much to be desired, 
and his adaptability toward the navy was below average.  He 
was constantly late for quarters, and constantly disappeared 
from work assignments.  He had a negative attitude toward the 
navy and his job, was felt to be unsuited for overseas duty, 
and was not recommended for re-enlistment.  In February 1979, 
the veteran was noted to be now assigned to a floating dry-
dock, where he performed maintenance on and operated ballast 
system valves, pumps, boilers, and other equipment, and stood 
various watches.  He was noted to have impressed his 
supervisors with his professional abilities and positive 
attitude toward his work, taking the initiative in several 
projects and seeing them through to successful completion.  
His military behavior included 2 minor infractions, his 
military appearance was good, and he was felt to be adapting 
to his new duty station very well.

A July 1979 performance evaluation report indicates that the 
veteran was deliberate and meticulous in all assigned tasks, 
continuously striving to improve his skills through on-the-
job training, correspondence courses, and extra reading.  He 
was described as a quiet and easy-going individual who always 
demonstrated respect for authority, displaying very good 
military behavior and excellent ability to get along 
exceptionally well with his shipmates.  He was selected for 
advancement and was highly recommended for retention in naval 
service.  In reports of January and mid-February 1980, the 
veteran was noted to have become efficient and reliable in 
the completion of assigned tasks, needing only limited 
supervision.  He had shown steady improvement in military 
behavior, respecting authority and cheerfully accepting 
commands.  He was polite and confident in manner, routinely 
presented a smart, neat, and clean appearance, was well-
mannered and pleasant at all times, and was felt to be a 
definite asset to good morale.  

In a report of medical history completed by the veteran on 
separation examination of late February 1980, the veteran 
denied depression, excessive worry, loss of memory, amnesia, 
and nervous trouble of any sort.  A February 1980 separation 
examination report specifically noted that the veteran was 
clinically evaluated as psychiatrically normal by a 
physician.

Post-service January 1981 medical and personnel records from 
the veteran's employer indicate that he voluntarily quit his 
job during a probation period due to being physically unable 
to perform assigned work.

An October 1981 decision of a State Unemployment Compensation 
Appeals Referee noted that the veteran had been released from 
employment in January because he was physically unable to do 
the work assigned; specifically, his hands swelled when he 
used power tools.  The record indicated that he had been able 
to do other types of work, and that he had been able to look 
for work.  

In September 1983, the VA received the veteran's original 
claim for service connection for an acquired psychiatric 
disorder, which he alleged had its onset in service.

In late September 1983, the veteran was seen by a social 
worker in a VA outpatient mental hygiene clinic with a 
history of "electrical" head pain since a fall in service 
in 1976, increasing irritability and impatience with 
children, and a history of suicidal thoughts.  A review of 
the psychosocial history indicated that he had been 
identified early in grade school as a "slow learner" by a 
school psychologist, and reportedly thereafter received 
"social promotions."  The assessment was that the veteran 
appeared to be depressed and discouraged with his poor post-
service adjustment: he avoided social, personal interaction, 
feared loss of control over anger, was unemployed, and had 
poor reading and writing skills.  

A few days later, the veteran was seen at the Gandara Mental 
Health Center (GMHC) with an 8-month history of severe 
depression, frequent suicidal ideation, and crying spells, 
aggravated by noise and agitation caused by his youngest 
sister, against whom he verbalized homicidal ideation.  
Affect and mood were depressed, with auditory and visual 
hallucinations.  The diagnosis was major depression with 
melancholia, and the veteran was referred the same day to the 
Emergency Services Network of the Springfield Community 
Mental Health Consortium (SCMHC), Inc., for respite 
intervention and crisis follow-up.   

On SCMHC psychiatric evaluation, the veteran gave a history 
of depression since military service.  Current mental status 
examination showed significant psychomotor retardation, with 
goal-directed stream of thought and no evidence of loose 
associations or psychotic thought processes.  He appeared to 
be profoundly depressed, with daily thoughts of suicide.  
Insight was poor and judgment impaired.  The examiner 
concluded that the veteran appeared to be suffering from 
quite profound depression and seemed to be in need of 
hospitalization.  The impression was depression.

On SCMHC psychiatric evaluation a few days later, the 
examiner noted that the veteran had apparently been in a 
severely-depressed state with symptoms on multiple levels for 
a number of months.  He further stated that he had had 
similar episodes of depression while in military service.  
The impression was major depressive episode with melancholia, 
vegetated symptoms, and suicidal ideations.  

From late September to November 1983, the veteran was 
hospitalized at the Baystate Medical Center because of 
depression, withdrawal, and suicidal ideation.  The 
precipitants were not clear, but appeared to be related to 
difficulties in military service and with various jobs, as 
well as possibly with the mother of his child.  On mental 
status examination, there were no clear psychotic 
manifestations, although the veteran stated that he had seen 
"clouds" at times.  During his hospital course, he 
exhibited behavior suggestive of a bipolar disorder.  The 
discharge diagnoses included atypical bipolar disorder.  
Subsequent VA and GMHC outpatient records developed from 1983 
to 1985 show continuing follow-up psychiatric treatment of 
the veteran for an atypical bipolar disorder and paranoid 
schizophrenia.  GMHC records of late December 1983 note that 
the veteran stated that he began to feel depressed in 
military service.

By rating action of December 1983, the RO denied service 
connection for an acquired psychiatric disorder.

From February to July 1984, the veteran was hospitalized at a 
VA medical center with a 6-year history of psychotic symptoms 
consisting of command hallucinations to harm himself and 
others, and some strange visual hallucinations.  The initial 
mental status assessment noted that he apparently first 
developed symptoms while in military service 6 years ago.  He 
reported visual hallucinations described as small clouds 
hanging in the air indoors.  The final diagnoses at the time 
of the veteran's hospital discharge for unauthorized absence 
included chronic, paranoid-type schizophrenia; episodic, 
chronic polysubstance abuse, including alcohol; and mixed 
personality disorder.  

By rating action of May 1984, the RO continued the denial of 
service connection for an acquired psychiatric disorder.

On VA psychiatric examination of June 1984, the veteran's 
claims folder and other hospital records were not available 
to the examiner at the time of the examination.  The veteran 
gave a history of severe depression at times in military 
service, and a post-service history of inability to retain 
employment due to physical complaints, followed by 
depression.  He gave a 3-year history of the onset of 
auditory hallucinations commanding him to harm others.  After 
examination, the examiner felt that the veteran had a very 
serious psychotic process which was now chronic and barely-
controlled on a very substantial medication profile.  He 
commented that the onset of schizophrenic process in the late 
adolescent was notoriously difficult to diagnose; that 
frequently Axis II considerations [developmental and 
personality disorders] were noted and taken to be the 
definitive aspect of the process; and that retrospectively it 
was often quite clear that in fact the schizophrenic prodrome 
was to a large extent the appropriate explanation for the 
deterioration in behavior and adjustment.  Taking the history 
as given by the veteran at face value, as well as the 
findings on current examination, the examiner opined that it 
seemed quite clear that the veteran's psychotic process began 
while he was still in military service, or very shortly after 
discharge.  The diagnosis was undifferentiated schizophrenic 
disorder.  

At an October 1984 hearing on appeal at the RO, the veteran 
gave testimony to the effect that his various non-specific 
inservice complaints, taken as a whole, were the initial 
manifestations of his currently-diagnosed acquired 
psychiatric disorder.  He stated that he was first 
hospitalized for psychiatric problems in 1983.  

In a statement of November 1984, the veteran stated that he 
had felt depressed and anxious since he lost consciousness in 
service in June 1976.

By rating action of mid-January 1985, the RO continued the 
denial of service connection for an acquired psychiatric 
disorder.

In late January 1985, the veteran was hospitalized at a VA 
medical center after threatening an outpatient psychiatrist 
with a knife.  The diagnoses included atypical psychosis, and 
alcohol and drug abuse by history.

By decision of August 1985, the Board denied service 
connection for an acquired psychiatric disorder, finding that 
the veteran had many somatic complaints during service; that 
he had a personality disorder in service; that schizophrenia 
initially documented several years post service was unrelated 
to any incident thereof; and that an acquired psychiatric 
disorder was not present in service or for several years 
thereafter.  
   
II. Analysis

By rating actions of December 1983, May 1984, and January 
1985, the RO denied service connection for an acquired 
psychiatric disorder.  The August 1985 Board decision on the 
merits subsumed the abovementioned rating actions such that 
they are no longer subject to a CUE challenge.  Donovan v. 
Gober, 10 Vet. App. 404 (1997), aff'd sub nom. Donovan v. 
West, 158 F. 3d 1377 (Fed. Cir. 1998).  

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111(a)).  Review 
to determine whether CUE exists in a final Board decision may 
be initiated by a party to that decision.  Public Law No. 
105-111, 111 Stat. 2271 (21 November 1997) (codified at 38 
U.S.C.A. §§ 501(a) and 7111); 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(a)).  In implementing 
38 U.S.C.A. § 7111, the U.S. Congress intended the VA to 
follow established case law defining CUE found primarily in 
the precedent decisions of the U.S. Court of Appeals for 
Veterans Claims (Court).      64 Fed. Reg. 2134, 2137 (1999).  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, or fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions  extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(a)).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(b)(1)).  To warrant revision of a Board decision on 
the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(c)).  Examples of situations 
that are not CUE are a changed diagnosis (a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision), the VA's failure to fulfill the duty to 
assist, and evaluation of evidence (a disagreement as to how 
the facts were weighed or evaluated).  64 Fed. Reg. 2134, 
2139 (1999) (to be codified at 38 C.F.R. § 20.1403(d)).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1403(e)).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at        38 C.F.R. § 20.1404(b)).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  64 
Fed. Reg. 2134, 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1405(b)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after 31 December 1946, and a 
psychosis becomes manifest to a degree of 10% within 1 year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection of 
disease first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).
    
After a review of the record, the Board concludes that the 
August 1985 Board decision denying service connection for an 
acquired psychiatric disorder was reasonably supported by the 
evidence then of record, and is not clearly and unmistakably 
erroneous, as the evidence did not support the grant of 
service connection.  In denying service connection, the Board 
notes that the 1985 Board decision considered the veteran's 
service and post-service medical and personnel records 
contained in the claims folder, and found that the veteran 
had many somatic complaints during service; that he had a 
personality disorder in service; that an acquired psychiatric 
disorder was not present in service or for several years 
thereafter; and that schizophrenia initially documented 
several years post service was unrelated to any incident 
thereof.     

Current review of the evidence in the file at the time of the 
1985 Board decision includes service medical records showing 
psychiatric evaluation of the veteran in October 1978, 
wherein a physician's assistant noted his multiple 
situational problems and minor psychosomatic complaints 
(including recent increased mental strain), found no current 
psychotic tendencies, and concluded that he was exhibiting 
behavior of an immature personality with minor passive-
aggressive tendencies.  With respect to the veteran's first 
challenge to the 1985 Board decision on the grounds of CUE, 
the Board finds that a layman such as he is incompetent to 
offer a medical opinion as to what is or is not a proper 
diagnosis of his inservice symptoms and complaints.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the veteran's second challenge alleging the 
non-existence of a psychiatric examination at the time of his 
separation from service, the Board notes that the record does 
indeed contain a February 1980 separation examination report 
wherein a physician specifically clinically evaluated him as 
psychiatrically normal.  The Board also notes that a report 
of medical history completed by the veteran in connection 
with that examination report contains his denial of 
depression, excessive worry, loss of memory, amnesia, and 
nervous trouble of any sort.

With respect to the veteran's third challenge, the Board 
notes that the June 1984 VA psychiatric examination report 
specifically notes that the claims folder and other hospital 
records were not available to the VA examiner at the time of 
the examination.  However, such failure in the duty to assist 
does not constitute CUE.  See 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1403(d)); Caffrey v. Brown, 
6 Vet App. 377 (1994) (the VA's breach of the "duty to 
assist" results only in an incomplete, rather than an 
incorrect, record, and thus does not form the basis for a 
finding of CUE).

On that record, the Board finds that the August 1985 Board 
decision denying service connection for an acquired 
psychiatric disorder represented a reasonable exercise of 
rating judgment, and was clearly not an error about which 
"reasonable minds could not differ" as contemplated by 64 
Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(a)).  After review of the veteran's motion, the 
Board is satisfied that the correct facts, as they were known 
at the time, were before the Board in August 1985, and that 
the law and regulatory provisions extant at the time were 
correctly applied to the evidence of record in 1985 to deny 
service connection for an acquired psychiatric disorder on a 
direct service-incurrence basis, and for a psychosis on a 
presumptive basis.  

In this regard, the Board notes that the denial of service 
connection was predicated upon the correct factual findings 
that only a personality disorder was found in service 
(October 1978); that an acquired psychiatric disorder was not 
present in service (psychosis specifically ruled-out in 
October 1978, and veteran found psychiatrically normal on 
separation examination in February 1980) or for several years 
thereafter (variously-diagnosed psychosis first documented in 
late 1983); and that schizophrenia initially documented 
several years post service was unrelated to any incident 
thereof.  With respect to the latter factual finding, the 
Board notes that a psychosis was specifically ruled-out in 
service (October 1978), the veteran was found psychiatrically 
normal on examination for separation from service (February 
1980), and a psychosis (variously diagnosed) was not 
objectively demonstrated until several years post service 
(late 1983).  Moreover, the Board finds that the June 1984 VA 
psychiatric examiner's opinion that the veteran's psychotic 
process began while he was still in military service or very 
shortly after discharge was of limited probative value, based 
as it admittedly was by the examiner purely upon the medical 
history given by the veteran and taken at face-value, and not 
upon the examiner's independent review of the evidence of 
record prior to rendering the opinion.  

The Board also notes that the Board members who considered 
the veteran's appeal in 1985 included a physician who 
reviewed the evidence then of record and signed the decision.  
The Court's decision that Board panels could consider only 
independent medical evidence to support their findings and 
could not rely on their own "unsubstantiated medical 
conclusions" was not rendered until Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Inasmuch as the 1985 Board decision 
was rendered prior to the effective date of the law which 
provides for judicial review of Board decisions (Public Law 
100-687, § 301(a) (18 November 1988)), no Court precedent was 
applicable to the 1985 Board decision.

 
ORDER

The motion to revise or reverse the August 1985 Board 
decision denying service connection for an acquired 
psychiatric disorder on the grounds of CUE is denied.

(The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for asthma 
and for a bilateral eye disorder, and entitlement to an 
effective date prior to 12 September 1989 for the grant of 
service connection for schizophrenia are the subject of a 
separate Board decision under Docket No. 96-23 143.)


		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals


 


